ITEMID: 001-96216
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF LOGACHOVA v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: Karel Jungwiert;Mark Villiger;Mirjana Lazarova Trajkovska;Mykhaylo Buromenskiy;Peer Lorenzen;Rait Maruste;Renate Jaeger
TEXT: 4. On various dates each of the applicants received one or more final decisions awarding payments from companies (see appendix for details) in which the State holds at least 25% of the share capital, and instituted enforcement proceedings to collect the payments.
5. Some of the applicants disagreed with the amounts awarded to them in the above decisions. Mr Ostroverkhov, for instance, appealed against the decision of 26 June 2000 in his favour but it appears that he failed to comply with the procedural requirements and his appeals were rejected. He did not appeal against the decision of 24 May 2002.
6. After the decisions in the applicants' favour had become final, insolvency or liquidation proceedings against the debtors were initiated. On that account, the State Bailiffs' Service terminated the enforcement proceedings against them and transferred the applicants' writs of enforcement to the relevant bankruptcy trustees or liquidation commissions for further processing. At the end, some of the debtors were liquidated.
7. The decisions in the applicants' favour remain unenforced.
8. The relevant domestic law is set out in the judgment of 26 April 2005 in the case of Sokur v. Ukraine (no. 29439/02, §§ 17-22).
VIOLATED_ARTICLES: 6
